per curiam:
En conformidad con la Regla 15 del Reglamento de este Tribunal, infra, y con el propósito de garan-tizar que quienes ejercen la abogacía estén mentalmente aptos para efectuar sus labores de forma competente y diligente, nos vemos obligados a suspender de la abogacía a un miembro de la profesión.
t—i
Este caso se remonta al 2014, cuando el Director de la Oficina de Inspección de Notarías (ODIN) presentó a este Tribunal una “Moción sobre el estado de la obra notarial; solicitando autorización para incautar obra preventiva-mente; y otros remedios”. En lo pertinente, informó que como resultado de la inspección de la obra notarial del Ledo. Humberto Mercado Montenegro(1) (licenciado Mercado Montenegro) se identificaron varias deficiencias, las cuales no habían sido atendidas diligentemente por éste. Del mismo modo, el Director de ODIN expresó que el com-portamiento desplegado por el licenciado Mercado Monte*375negro arrojaba dudas sobre su capacidad mental para con-tinuar ejerciendo la notaría. En específico, indicó que el letrado lucía desorientado; no comprendía las consecuen-cias que conlleva el incumplimiento de sus deberes nota-riales; no llevaba una secuencia ordenada de sus escritu-ras; no recordada si autorizó instrumentos públicos; desconocía dónde los conservaba, y no era consciente de las gestiones que debía realizar para subsanar las faltas señaladas.
Ante ello, el Director de ODIN solicitó que ordenára-mos, como medida cautelar, la incautación de la obra notarial del licenciado Mercado Montenegro. Asimismo, nos re-comendó iniciar un procedimiento a tenor con la Regla 15 del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B, para determinar si el letrado estaba apto para continuar ejer-ciendo sus funciones notariales.
Examinada la moción instada por el Director de ODIN, el 23 de diciembre de 2014 emitimos una Resolución me-diante la cual ordenamos la incautación inmediata de la obra y del sello notarial del licenciado Mercado Montenegro. Por otra parte, le concedimos al letrado un término de veinte días para que mostrara causa por la cual no debíamos iniciar el procedimiento conforme a la Regla 15(c) del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B.
En cumplimiento con lo anterior, el 26 de enero de 2015 el licenciado Mercado Montenegro presentó un escrito en el cual se limitó a indicar que siempre ha cumplido con las reglas y los procedimientos de este Tribunal, y a solicitar que le permitiéramos continuar ayudando a las personas que se lo pidan. Evaluado el escrito, el 13 de marzo de 2015 dictamos una Resolución mediante la cual expresamos que el licenciado Mercado Montenegro no había acreditado justa causa por la cual no debía ser referido al procedi-miento dispuesto en la Regla 15 del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B. En consecuencia, designamos al Hon. Carlos S. Dávila Vélez como Comisionado Especial *376(Comisionado) con el propósito de recibir prueba con rela-ción a la capacidad mental del licenciado Mercado Montenegro, incluyendo el testimonio pericial del panel de psi-quiatras designado, según lo dispone la citada Regla 15. A su vez, le ordenamos al Comisionado Especial que rindiera un informe dentro de los plazos establecidos en esta regla.
El 11 de mayo de 2015, el Hon. Carlos S. Dávila Vélez aceptó la encomienda de actuar como Comisionado. Así las cosas, requirió que tanto el licenciado Mercado Montenegro como la Oficina de la Procuradora General designaran un psiquiatra con el propósito de conformar el panel de tres psiquiatras según lo dicta la Regla 15(c), 4 LPRA Ap. XXI-B. De esta forma, el Comisionado designó al Dr. Raúl López. Por su parte, la Oficina de la Procuradora General nombró al Dr. Fernando Cabrera. En vista de que el licen-ciado Mercado Montenegro no cumplió con la orden de se-leccionar un psiquiatra dentro del término concedido, el Comisionado designó por éste a la Dra. Cynthia Casanova Pelosi.
Cabe señalar que el Comisionado le advirtió al licen-ciado Mercado Montenegro que debía comunicarse con cada uno de los psiquiatras designados para pautar una cita y ser evaluado por éstos. Además, le apercibió que, si se niega a someterse a las respectivas evaluaciones, ello se consideraría como prueba prima facie de su incapacidad mental, conforme lo dispone la Regla 15(e) del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B.
Transcurrido el término concedido sin que el licenciado Mercado Montenegro informara si había coordinado la cita con los respectivos psiquiatras o si había sido evaluado por éstos, el Comisionado señaló una vista para que el letrado mostrara causa por la cual no se debía entender que se negaba a someterse a la evaluación de los psiquiatras. El licenciado Mercado Montenegro no compareció a la vista señalada ni presentó excusa para su incomparecencia.
*377En vista de lo anterior, el Comisionado concluyó que el licenciado Mercado Montenegro se negó a someterse a la evaluación del panel de psiquiatras. Por lo tanto, le ordenó que mostrara causa por la cual no debía recomendarnos que activáramos la presunción que surge de la referida Re-gla 15(e) del Reglamento de este Tribunal y considerára-mos que el letrado se encuentra incapacitado mentalmente para practicar la profesión de la abogacía. (2)
Vencido el término concedido sin que el licenciado Mercado Montenegro compareciera o presentara evidencia de que fue evaluado por el panel de psiquiatras, el Comisio-nado emitió un Informe, en el cual recomienda que consi-deremos el incumplimiento del letrado como prueba prima facie de su incapacidad mental, según surge de la Regla 15(e) del Reglamento de este Tribunal, supra. Por lo tanto, aconseja que lo suspendamos del ejercicio de la abogacía.(3)
H-i I—I
 Sabido es que este Tribunal tiene el deber de velar por el buen funcionamiento del Poder Judicial y, por lo tanto, de procurar que quienes ejerzan la abogacía lo ha-gan de forma competente y diligente. In re Hernández Biascoechea, 195 DPR 463 (2016); In re Del Castillo Del Valle, 191 DPR 633, 639 (2014); In re Rodríguez *378Amaro, 189 DPR 307, 312 (2013); In re López Morales, 184 DPR 334, 347 (2012); In re Gutiérrez Santiago, 179 DPR 739, 743 (2010). Por tal razón, hemos tomado medidas cuando un miembro de la abogacía enfrenta una condición mental que le dificulta el ejercicio cabal y adecuado de las funciones propias de su profesión. In re Del Castillo Del Valle, supra, pág. 640; In re De León Hernández, 187 DPR 1, 7 (2012); In re Garrastegui Pellicia, 183 DPR 251, 256 (2011). Este Tribunal ha indicado reiteradamente que cuando la condición mental de un miembro de la profesión no le permite ejercer cabalmente las funciones y los debe-res propios de la abogacía, procede su suspensión indefi-nida mientras subsista su incapacidad. In re Hernández Biascoechea, supra; In re Del Castillo Del Valle, supra, pág. 640; In re De León Hernández, supra, pág. 7; In re Garrastegui Pellicia, supra, pág. 257. Véase, además, 4 LPRA Ap. XXI-B, R. 15(a).
En armonía con lo anterior, la Regla 15 del Regla-mento de este Tribunal provee un procedimiento particular para examinar los casos de aquellos abogados o abogadas que enfrentan alguna condición mental que les impide des-empeñarse de forma competente o diligente, o que les im-pide mantener el patrón de conducta profesional que se debe observar. In re Hernández Biascoechea, supra; In re Del Castillo Del Valle, supra, pág. 640. En lo pertinente al asunto ante nuestra consideración, la Regla 15(c) establece que cuando en el curso de un procedimiento disciplinario surjan dudas sobre la capacidad mental de un miembro de la profesión, este Tribunal nombrará un Comisionado Especial. Véase 4 LPRA Ap. XXI-B. A esos efectos, el Comisionado Especial recibirá la prueba de un panel de tres psiquiatras que evaluará al abogado o abogada. El Comi-sionado Especial, la Oficina de la Procuradora General y el abogado o abogada designarán estos médicos. Id. El Comi-sionado Especial está facultado para señalar vistas y ana-*379lizar la prueba que se presente, incluyendo las evaluacio-nes que los tres psiquiatras le realicen al abogado o abogada. Una vez sometidos los respectivos informes psi-quiátricos, el Comisionado Especial emitirá un informe con sus recomendaciones para que este Tribunal tome la deter-minación que corresponda.
Es menester señalar que la Regla 15(e) del Regla-mento de este Tribunal, supra, establece una presunción de incapacidad mental contra el abogado o abogada que se niegue a someterse a los trámites provistos por la regla. In re Gutiérrez Santiago, supra, pág. 743. Es decir, si el abo-gado o abogada no se somete al examen médico de los psi-quiatras designados, ello se considerará como prueba prima facie de su incapacidad mental, por lo que podrá ser suspendido preventivamente del ejercicio de la profesión. 4 LPRA Ap. XXI-B, R. 15(e). Véanse, además: In re López Morales, supra, pág. 348; In re Hernández Rodríguez, 181 DPR 643, 652 (2011); In re Gutiérrez Santiago, supra, págs. 743-744. Hemos afirmado que esta presunción es válida y necesaria para ejercer nuestra facultad reguladora del ejercicio de la abogacía y, además, constituye una salva-guarda para la sociedad y la administración de la justicia. In re Gutiérrez Santiago, supra, pág. 744.
En fin, si este Tribunal determina que el abogado o abogada no está mentalmente incapacitado o incapaci-tada, se ordenará la continuación de los procedimientos disciplinarios. 4 LPRA Ap. XXI-B, R. 15(f). En cambio, si se dictamina que es incapaz mentalmente, procede suspen-derlo del ejercicio de la abogacía. 4 LPRA Ap. XXI-B, R. 15(g). Adviértase que tal proceder no es considerado un desaforo; es, más bien, una medida de protección social. íd. Véanse, además: In re Hernández Biascoechea, supra; In re Del Castillo Del Valle, supra, pág. 641; In re Rodríguez Amaro, supra, pág. 312; In re López Morales, supra, pág. 347; In re Garrastegui Pellicia, supra, pág. 257.
*380f—I hH h-i
Conforme relatáramos, este caso comenzó cuando el Director de ODIN presentó un informe ante este Tribunal en el cual, entre otros asuntos, señaló que le preocupaba la capacidad mental del licenciado Mercado Montenegro para seguir ejerciendo la notaría. Ello en vista de la particular conducta desplegada por el letrado durante el proceso de subsanar las deficiencias señaladas a su obra notarial. A esos efectos, el Director de ODIN nos recomendó que ini-ciáramos el procedimiento dispuesto en la Regla 15 del Reglamento de este Tribunal, supra.
Iniciado el referido procedimiento y configurado el panel de psiquiatras, el Comisionado le ordenó al licenciado Mercado Montenegro que pautara una cita con éstos con el fin de ser evaluado. No obstante, el letrado incumplió con esta orden, por lo que no pudo ser examinado por ninguno de los tres psiquiatras designados. Ante ello, el Comisionado nos recomendó que consideráramos el incumplimiento del licenciado Mercado Montenegro como prueba prima facie de su incapacidad mental, conforme surge de la Regla 15(e) del Reglamento de este Tribunal, supra. En consecuencia, sugirió que lo suspendiéramos del ejercicio de la abogacía.
Ante el escenario descrito, procede que ejerzamos nues-tra facultad inherente de regular la profesión. Ello, pues la negativa del licenciado Mercado Montenegro a someterse a las evaluaciones psiquiátricas constituye indicio suficiente y prueba prima facie de que padece un trastorno mental que le impide ejercer la práctica de la abogacía en estos momentos. El letrado tuvo la oportunidad de evitar que operara la presunción prima facie que establece la preci-tada Regla 15(e) del Reglamento de este Tribunal, pero no lo hizo.
*381IV
Por los fundamentos expuestos, acogemos la recomenda-ción emitida por el Comisionado Especial. En consecuencia, nos vemos obligados a aplicar la presunción de incapacidad mental y, por ende, a suspender inmediata y preventiva-mente del ejercicio de la abogacía al Ledo. Humberto Mercado Montenegro, hasta tanto éste pueda acreditar que se encuentra capacitado para ejercerla nuevamente.(4) Reitera-mos que esta suspensión no constituye un desaforo, sino una medida de protección social.

Se le impone al licenciado Mercado Montenegro el deber de notificar a todos sus clientes sobre su inhabilidad para continuar representándolos y devolverles cualesquiera ho-norarios recibidos por trabajos no realizados. Asimismo, tendrá que informar oportunamente de su suspensión a cualquier sala del Tribunal General de Justicia o foro ad-ministrativo en el que tenga algún caso pendiente. Deberá acreditar y certificar ante este Tribunal el cumplimiento con lo anterior dentro del término de treinta días, contados a partir de la notificación de la presente Opinión “per cu-riam” y Sentencia.


Además, en virtud de lo dispuesto en la Regla 15(g) del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B, R. 15(g), nombramos al Ledo. Humberto Mercado Gotay para que inspeccione los archivos del licenciado Mercado Montenegro y tome las medidas inmediatas que sean necesarias en los casos pendientes que éste tuviese para proteger los dere-chos de los clientes. El licenciado Mercado Gotay deberá rendir a este Tribunal un informe sobre su gestión dentro del término de treinta días, contados a partir de la notifi-cación de la presente Opinión “per curiam”y Sentencia. No-
*382
tifíquese personalmente esta Opinión “per curiam” y Sen-tencia al Ledo. Humberto Mercado Montenegro y al Ledo. Humberto Mercado Gotay a través de la Oficina del Algua-cil de este Tribunal.


Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez no intervino.

 El Ledo. Humberto Mercado Montenegro fue admitido al ejercicio de la abo-gacía el 1 de noviembre de 1978 y a la práctica de la notaría el 16 de noviembre del mismo año.


 Esta orden fue notificada personalmente al Ledo. Humberto Mercado Gotay, quien es hijo del licenciado Mercado Montenegro. Cabe señalar que el licenciado Mercado Gotay le informó a los alguaciles encargados de diligenciar la orden que el licenciado Mercado Montenegro padece de sus facultades mentales.


 En el expediente personal del licenciado Mercado Montenegro obra un In-forme sobre incumplimiento con requisito de educación jurídica continua. En éste se indica que el letrado incumplió con los requisitos del Programa de Educación Jurí-dica Continua (PEJC) para el periodo de 1 de septiembre de 2009 al 31 de agosto de 2011 y para el periodo de 1 de septiembre de 2011 al 31 de agosto de 2013. Exami-nado el referido informe, el 7 de diciembre de 2015 emitimos una Resolución me-diante la cual le concedimos al licenciado Mercado Montenegro un término de veinte días para que mostrara causa por la cual no debía ser suspendido del ejercicio de la abogacía por incumplir con los requisitos del PEJC. Del expediente personal del letrado no surge que haya cumplido con nuestra orden.


 Advertimos al licenciado Mercado Montenegro que, una vez acredite tal he-cho, previo a su reinstalación, deberá atender el asunto relacionado con su incum-plimiento con los requisitos del PEJC.